875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary Price JOHNSON, Plaintiff-Appellant,v.MAGNOX, INC., Defendant-Appellee.Mary Price JOHNSON, Plaintiff-Appellant,v.MAGNOX, INC., Defendant-Appellee.
Nos. 88-2218, 88-1701.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1989.Decided May 10, 1989.

Mary Price Johnson, appellant pro se.
Gary Clay Hancock, Gilmer, Sadler, Ingram, Sutherland & Hutton, for appellee.
Before HALL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Mary Johnson appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 and denying her motion to reconsider its earlier order.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*   Johnson v. Magnox, Inc., C/A Nos. 88-180, 88-180-R (W.D.Va. Nov. 1, 1988 and Dec. 6, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 While the district court technically violated its second order informing Johnson of her right to supplement the record by issuing his decision three days early, this error was harmless.  Johnson had previously been informed of the need to supplement the record in response to the defendant's motion to dismiss.  Also, the only evidence she now claims she would have produced had the court allowed her the full time to respond is an affidavit she had already filed after receiving the court's first notice